DETAILED ACTION
 
1.            This office action is a response to the Application/Control Number: 16/488,042 filed   08/22/2019. 
Claims Status
2.	This office action is based upon claims received on 09/20/2021, which replace all prior submitted versions of the claims.
-Claim 11-20 are marked cancelled
-Claims 1-10 are subject to a restriction requirement.
-Claims 1-3 are elected without traverse.
-Claims 4-10 are marked as withdrawn.
-Claims 1-4, 8, 9 are amended.
-Claims 21-26 are new claims.
-Claims 1-3, 21-26 are pending.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.



Drawings
6.	The Examiner contends that the drawings submitted on 08/22/2019 are acceptable for examination proceedings.

Information Disclosure Statement
7.            The information disclosure statement (IDS) submitted on 09/24/2019, 10/11/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Statement of Substance of Interview
8.	Regarding compact prosecution, Examiner in consultation with signatory Primary Examiner initiated an Examiner interview on 11/01/2021 with applicant’s representative Thomas Claire (Reg #72458) to discuss minor amendments tied to the claims submitted on 09/20/2021.  The subject matter of the interview included amendments to claim 1, 21, possible correction of incorrect dependencies associated with claim 22 and 23, and change of status from withdrawn to cancelled for Claims 4, 5, 6, 7, 8, 9, 10 resubmitted marked as cancelled as noted below.
Applicant's attorney/representative Thomas Claire (Reg #72458) emailed proposed amendments with corrections to the examiner and approved formal entry of the amendments to Claims as identified herein below, via Examiner's amendment during a call on 11/05/2021. 

Examiner’s Amendment

	Pursuant to entry of the claims including amendments to Claims 1-2, 4-10, 21-23 as identified herein and as approved to by applicant’s representative via Examiner's amendment, the application has been amended as noted below.

10. 	The following amendments are in addition to the amendments presented in the response of September 20, 2021 to the restriction requirement mailed July 21, 2021.

Listing of Claims
(Currently amended)  A first apparatus comprising a processor, a memory, and communication circuitry, the first apparatus being connected to a communications network via its communication circuitry, first apparatus further comprising computer-executable instructions stored in the memory of the first apparatus which, when executed by the processor of the first apparatus, cause the first apparatus to:
receive a service continuity request comprising an identifier of a first Protocol Data Unit, PDU, session of a second apparatus and  information associated with a higher layer service that uses the first PDU session, wherein the first PDU session is established between the second apparatus and a first Internet protocol, IP, anchor;

receive from a third apparatus a request for higher layer session information associated with the identifier of the first PDU session;
provide the higher layer session information to the third apparatus to establish a second PDU session on behalf of the second apparatus for the second apparatus to resume the higher level service, the second PDU session being established between the second apparatus and a second IP anchor; and 
associate, in response to a notification from a Session Management Network Function, SM NF, the higher level service with the second PDU session.
(Currently amended) The first apparatus of Claim 1, wherein the instructions further cause the first apparatus to:
send a subscription query to a subscription entity, the subscription query pertaining to [[the]] propriety of the continuity request;
receive a subscription response from the subscription entity; and
determine, based on the subscription response, whether to associate the first PDU session of the second apparatus with the information associated with the higher layer service in accordance with the subscription response.
(Previously presented) The first apparatus of Claim 1, wherein the instructions further cause the first apparatus to:

remove the association of the second apparatus with the higher layer service in accordance with the release request.
4-20.	(Cancelled)
(Currently amended)  A method performed by a first apparatus in a network, the method comprising:
receiving a service continuity request, the service continuity request comprising an identifier of a first session of a second apparatus and an identifier of a higher layer service, the first session being a Protocol Data Unit, PDU, session established between the second apparatus and [[an]] a first Internet Protocol, IP anchor;
associating the first session of the second apparatus with the higher layer service in accordance with the service continuity request; 
receiving from a third apparatus a request for higher layer session information associated with the identifier of the first PDU session;
providing the higher layer session information to the third apparatus to establish a second session on behalf of the second apparatus for the second apparatus to resume the higher level service, the second session being a PDU session established between the second apparatus and a second, IP anchor;
associating, in response to a notification from a Session Management Network Function,  SM NF, the higher level service with the second session.
21, further comprising:
sending a subscription query to a subscription entity, the subscription query pertaining to [[the]] propriety of the service continuity request;
receiving a subscription response from the subscription entity; and
determining, based on the subscription response, whether to associate the first session of the second apparatus with the higher layer service in accordance.
(Currently amended)  The method of Claim [[4]] 21, further comprising:
receiving a release request, the release request comprising an identifier of the first session of the second apparatus and the identifier of a higher layer service; and
removing the association of the second apparatus with the higher layer service in accordance with the release request.
(Previously presented) The apparatus of Claim 1, wherein the service continuity request is sent in a tracking area update.
(Previously presented) The apparatus of Claim 1, wherein the service continuity request is sent in an attach request.
(Previously presented) The apparatus of Claim 1, wherein the service continuity request is sent in a reattach request.

Allowable Subject Matter
11.	Claims 1, 21 and via dependency Claims 2, 3, 22-26 are allowed (Claims are renumbered 1-9).
A search has been performed and no priori art search has been found that solely, or in any reasonable combination, reads on the claims as recited, ie.,
For Claim 1, in conjunction with and in combination with other noted and recited Claim 1 limitations:  
receive from a third apparatus a request for higher layer session information associated with the identifier of the first PDU session;
provide the higher layer session information to the third apparatus to establish a second PDU session on behalf of the second apparatus for the second apparatus to resume the higher level service, the second PDU session being established between the second apparatus and a second IP anchor; and 
associate, in response to a notification from a Session Management Network Function, SM NF, the higher level service with the second PDU session.

For Claim 21 (renumbered 7), in conjunction with and in combination with other noted and recited Claim 21 (renumbered 7) limitations:
receiving from a third apparatus a request for higher layer session information associated with the identifier of the first PDU session;
providing the higher layer session information to the third apparatus to establish a second session on behalf of the second apparatus for the second apparatus to resume the higher level service, the second session being a PDU session established between the second apparatus and a second, IP anchor;
associating, in response to a notification from a Session Management Network Function,  SM NF, the higher level service with the second session.

12.	The closest prior art found, is as follows:
(a) YOUN et al. (US-20200053803-A1), which is directed generally to a wireless communication system and a method of selecting  a session and service continuity mode associated with a protocol data unit in a wireless communication system supporting a plurality of session and service continuity modes, and discloses: 
A UE with a PDU session established with a TUPF , where when the TUPF1 becomes suboptional due to UE mobility, CP functions determine to establish a new PDU session via transmittal of  a PDU session redirection message to the UE, and triggers the UE so that the UE does not release the established PDU session and requests a new PDU session for the same data network, and the CP functions selects a new TUPF2 geographically close to a current UE location, and configures a user plane path to a new PDU session, and UE start new PDU session and releases old PDU session (FIG. 8 ¶0234-¶0239),  

(b) Mihály et al. (US-20190208465-A1), which is directed generally to mobile networks maintaining service between a user equipment (UE) and a core network entity as the UE changes the routing of its data connection from one Internet Protocol (IP) Point of Presence (POP) to another, and discloses: 
A decision to move anchor associated with a UE IP POP made by the CP function which may obtain relevant information such as the core network may have a configuration which has knowledge of which set of eNBs are to be considered local for a given UP entity, and the core network can detect when the UE moves out of one eNB locality to another eNB locality such as based on a tracking area update procedure, from knowledge of the current eNB (FIG. 3, ¶0072);

(c) Wang et al. (US-20190150219-A1), which is directed generally to a system for providing session continuity, where a session management function (SMF), sends a first message indicating a Packet Data Unit (PDU) session re-establishment, in response to which a WRTU transmits a second message indicating a PDU session establishment request including PDU session IDs, based upon which the SMF determines PDU session establishment, and discloses: 
A wireless transmit receive unit (WTRU) in an existing session via a UPF that receives, from a session management function (SMF), a first message indicating a Packet Data Unit (PDU) session re-establishment, in response to which the WRTU transmits a second message indicating a PDU session establishment request include old and new PDU session IDs to an AMF, based upon which the AMF selects an SMF according PDU session IDs;
An AMF which sends a SM PDU establishment request to a selected SMF, where the SMF associates the old PDU session with the new PDU session and determines PDU session establishment with another UPF (FIG. 22A, B, ¶0176- ¶0180).

(d) Yin (US-9893899-B2), which is directed generally to a network connection re-establishment detecting whether gateway resetting occurs, and sending a network connection re-establishment trigger message to an access node in response to receipt of a packet sent by a packet data network, where the access node re-establishes a network connection corresponding to the downlink packet, and the type of the gateway, and discloses: 
A data gateway that acquires a UE IP address included in the downlink packet, and sends a network connection re-establishment trigger message to an access node (¶0071 FIG. 4)
An access node that in response to a connection re-establishment trigger message triggers a serving gateway switching procedure to re-select a serving gateway, and sends a session establishment request to a new serving gateway, where the session establishment request message carries information about a PDN connection established by the UE on another independent data gateway (¶0093 & FIG. 4).
13.	However, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Citations of Pertinent Prior Art 
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Franklin et. al. (US-20160037411-A1) entitled: "APPARATUS AND METHOD FOR RELOCATING ANCHOR GATEWAY IN WIRELESS COMMUNICATION SYSTEM"
• YOUN et al. (US-20170339609-A1) entitled: "METHOD AND APPARATUS FOR DETERMINING PDU SESSION IDENTITY IN WIRELESS COMMUNICATION SYSTEM"
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./Examiner, Art Unit 2414
11/05/2021

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414